Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 01 July 2020, has been entered and the Remarks therein, filed 29 December 2020, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103(a) over Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., necessitated by Applicants’ amendment received 29 December 2020, specifically, amended claims 1 and 32, and new claims 38-43. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. 

Status of Claims
Claims 1, 3, 4, 11-13, 15-17, 19-24, 28, 30, 32 and 36-43 are pending.
	Claims 1, 3, 4, 11-13, 15-17, 19-24, 28, 30, 32 and 36-43 are rejected.
	Claims 1 and 32 are objected to.


Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C.
§119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application
discloses and claims only subject matter disclosed in prior application no. 14/212,607,
03/14/2014, which claims benefit of 61/793,021, 03/15/2013, and names the inventor or
at least one joint inventor named in the prior application. (The specifications filed with
applications 16/219,332 and 14/212,607 appear to be the same; i.e., instant application
16/219,332 does not appear to include any subject matter which would constitute new
matter (MPEP 201.07).) In addition, the patent (No. 10,188,099) issued from parent
application 14/212,607 was issued/published either on the same day or after the filing
date of the instant application. Accordingly, this application constitutes a continuation. Applicant has claimed the benefit of the filing date of the prior application, and
designates the instant application as a "CON" of 14/202,607.
Applicant has complied with all of the conditions for receiving the benefit of an
earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Interpretations
Claims 4, 13, 17, 24  and 30 recite the alternative term 'optionally'.
Claim 4 recites: " ... , wherein the filter has a surface area of about 0.5 to about 1.0 m2, ... , and optionally wherein the filter has a pore size of about 0.2 μm ."
Claim 13 recites: " ... , wherein the container is a vial, and optionally wherein the vial has a volume of at least 2ml."
optionally wherein the cryobag has a volume of about 5 to about 150 mL."
Claim 24 recites: " ... , wherein the flexible bag bioreactor has a volume of at least 20L, and optionally wherein the flexible bag bioreactor further comprises at least one dip tube."
Claim 30 recites: “…, wherein the mammalian cells are selected from the group consisting of: CHO,…, and hybridoma cells, and optionally wherein the cells are transfected cells.”

In the instant cases, the term does not render the claim language indefinite; however, the limitations cited in view of this term can be excluded in the determination
of the applicability of prior art (see MPEP 2111.04 and MPEP 2103(C)). The term does
not render the claims indefinite, because there is no ambiguity as to which alternatives
are covered by the claim. See Ex parte Wu, 10 USPQ2d 2031 (Bd. Pat. App. & Inter.
1989) (MPEP 2173.05(h)(II)). In the instance where the list of potential alternatives can
vary and ambiguity arises, then it is proper to make a rejection under 35 U.S.C. §112(b).

Claim Objections
	The objections to Claims 1, 4, 11, 13, 17, 24 and 32, in the Non-Final Office Action mailed 01 July 2020, are withdrawn in view of Applicants' amendment received 29 December 2020, in which the cited claims were amended.

Claims 1 and 32 are objected to because of the following informalities:
DO of the culture are controlled by non-automated methods,…”, which should read, for purpose of claim language clarity: “…, wherein the pH and dissolved oxygen (DO) of the culture are controlled by non-automated methods,…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claim 21 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 01 July 2020, is withdrawn in view of Applicants’ argument received 29 December 2020, and reconsideration of the claimed subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 11-13, 15-17, 19-24, 28, 30, 32 and 36-43 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite 

Claims 1, 3, 4, 11-13, 15-17, 19-24, 28, 30, 32 and 36-43 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

Claims 1 and 32 recite: “…, wherein the bioreactor is rocked at between 5 rpm and 22 rpm with a rock angle of between 5° and 10°, and 
wherein if the DO of the culture during step a) is ≤ 45%, then the bioreactor is rocked at 25 rpm, and wherein the bioreactor is rocked at between 5 rpm and 15 rpm during the concentration step b).”
Claims 36 and 37 recite: “The method of claim 1, wherein the bioreactor is rocked with a rock angle of between 5° and 10°”; and “The method of claim 32, wherein the bioreactor is rocked with a rock angle of between 5° and 10°”, respectively.
Claims 38 and 39 recite: “The method of claim 1, wherein the bioreactor is rocked at 15 rpm with a rock angle of 8°”; and “The method of claim 32, wherein the bioreactor is rocked at 15 rpm with a rock angle of 8°”, respectively.

Amended claims 1 and 32 now recite that if the DO in step a) is at a particular level, than the bioreactor is rocked at 25 rpm. However, the claim recites immediately prior to this specific step-related recitation that ‘the bioreactor 
From this, it follows that the rock angle parameter may also be determined by the conditions required to perform either step a) and/or step b).

Regarding new claims 36, 37, 38 and 39, there is unclear antecedent basis as to whether the rock speed and/or angle of ‘the bioreactor’ describes ‘the bioreactor’ conditions as in step a) or ‘the bioreactor’ conditions as in step b) of the method, as recited in amended claims 1 and 32.
The specification states that the WAVE® Operation Parameters during Growth (presumably, step a)) are rock speed (rpm)- 22; and rock angle (o)- 10 (clean copy specification of 15 April 2019, pg. 27, Table 5), while the WAVE® Operation Parameters during Concentration (presumably, step b)) are rock speed (rpm)- 15 or 5, depending on the bioreactor volume; and rock angle (o) is 8 or 5, depending on the bioreactor volume (pg. 28, Table 6).
For the purpose of compact prosecution, the claims will be interpreted to mean: 1) that rock speeds may vary, depending upon: a) the level of dissolved 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32, 36 and 37 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., in the Non-Final Office Action mailed 01 July 2020, is withdrawn in view of Applicants' amendment received 29 December 2020.
The rejection of Claim 4 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32, 36 and 37 above, and further in view of Voisard et al., and Spectrum Labs, in the Non-Final Office Action mailed 01 July 2020, is withdrawn in view of Applicants' amendment received 29 December 2020.
The rejection of Claim 20 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32, 36 and 37 above, and further in view of Crowley et al., in the Non-Final Office Action mailed 01 July 2020, is withdrawn in view of Applicants' amendment received 29 December 2020.
The rejection of Claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32, 36 and 37 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Seth et al. in view of Nieminen et al., and Baskar et al., in the Non-Final Office Action mailed 01 July 2020, is 
The rejection of Claims 13 and 15 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32, 36 and 37 above, and further in view of Rowley et al., in the Non-Final Office Action mailed 01 July 2020, is withdrawn in view of Applicants' amendment received 29 December 2020.
The rejection of Claim 20 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32, 36 and 37 above, and further in view of Crowley et al., in the Non-Final Office Action mailed 01 July 2020, is withdrawn in view of Applicants' amendment received 29 December 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32 and 36-43 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Senesac (U.S. Patent Application Publication No. 2006/0166364 A1) in view of Rowley et al. (International Patent Application Publication No. WO 2011/091248 A1 ), Nieminen et al. ((2011) BioPharm Intl. 24(6): 1-6), and Baskar et al. (International Patent Application Publication No. WO 2011/005773 A2).
[All references cited in the Non-Final Office Action mailed 01 July 2020.]

Senesac addresses some of the limitations of claims 1, 11 and 32, and the limitations of claims 12, 16, 17, 19, 21, 22, 23 and 30.
Regarding claims 1, 19 and 32, Senesac shows an invention which relates to the field of cell banking and viral production (pg. 1, para. [0003]). An aspect of the described invention involves a master cell bank (MCB) or a working cell bank (MCWB) comprising a plurality of flexible storage containers, the cells being dispersed in a cryoprotectant 7 and 1012 cells of the population. The master and working cell banks may comprise a total of about 1012 to about 1013 cells (pg. 2, para. [0016] thru [0017] [A method for producing a high density frozen cell bank, b) cryopreserving the cell population]).
Generating a(n) MCB and/or MCWB includes the use of flexible storage containers which allow for the seed train expansion of cells, typically mammalian cells (pg. 3, para. [0037] [mammalian cell bank]). 
The described invention can take advantage of the recently available bioreactor technology. Growing cells in a bioreactor allows for large scale production of fully biologically-active cells. By operating the system at a low perfusion rate, the invention provides a purification strategy that is easily scalable to produce large quantities of highly purified product. The most widely used producer cells for adenoviral vector production are human embryonic kidney cells (293 cells) (pg. 8, para. [0130] thru [0131] [a) culturing mammalian cells in a perfusion bioreactor]). 
The current use of perfused culture is in response to the challenge of growing cells at high densities (e.g., 0.1-5x108 cells/ml). In order to increase cell densities beyond 2-4x106 cells/ml, the medium has to be constantly replaced with a fresh supply in order to make up for nutritional deficiencies and to remove toxic products (pg. 10, para. [0156]). A master cell bank comprising a plurality of flexible storage containers, each container comprising a viral host cell population of 107 to 1012 cells (pg. 2, para. [0016] [culturing to a first cell density by continuously removing growth medium from the culture and replacing it with fresh growth medium, a concentrated cell population of about 1x108 cells/mL] [Claim 19]). 
 which can comprise hollow fiber filters. During macromolecular concentration, the membrane enriches the content of the desired biological species (pg. 14, para. [0209] thru [0210] [tangential flow filtration]). 
A method of producing an adenoviral vector stock comprises providing a frozen viral host cell population of between 107 and 1012 cells in a flexible storage container, thawing the cell population, and culturing the cell population after thawing (pg. 2, para. [0018] [post thaw cell population]). 
The cryoprotectant may be DMSO (pg. 1, para. [0012] [Claim 32]).
Regarding claim 11, the cryoprotectant may be DMSO (pg. 1, para. [0012]).
Regarding claims 12 and 17, an aspect of the described invention involves a master cell bank or a working cell bank comprising a plurality of flexible storage containers, the cells being dispersed in a cryoprotectant medium (pg. 2, para. [0016] thru [0017]).
Regarding claim 16, each of the containers comprises a viral host cell population of between about 107 and 1012 cells of the population. The master and working cell banks may comprise a total of about 1012 to about 1013 cells (pg. 2, para. [0016] thru [0017] [the high-density frozen cell bank comprises about 4.5x108 cells]).
The described cell culture system allows for some increase of the cell density whilst cell viability is maintained (pg. 7, para. [0125] [viable cells]).
Regarding claim 19, the cell freezing bag may be designed to hold between 10ml and 1L. The cell freezing bag can contain an increased volume of cell suspension as 8 cells/ml) (pg. 10, para. [0156]).
Regarding claim 21, the CellCube TM system is used to grow 293 cells transfected with AdCMVp53. Cells were inoculated into the CellCube TM according to the manufacturer and were grown for 7 days at 37°C under culture conditions of pH=7.20, DO=60% air saturation. The medium perfusion rate was regulated according to the glucose concentration in the CellCube ™ (pg. 11, para. [0163]). Instrumentation and controls are basically the same as found in other fermentors and include agitation, temperature, dissolved oxygen (DO), and pH controls (pg. 8, para. [0137]).
Regarding claim 22, the described techniques employ a CellCube™ bioreactor which may be adapted for use of a Wave bioreactor (pg. 6, para. [0105]). Host cells cultured in flexible bags can be used with the CellCube™ system, which is a disposable unit (pg. 8, para. [0131]).
Regarding claim 23, the initial volume of the culture in the bioreactor is 2L, which can increase to approximately 15L as the cells multiply (pg. 4, para. [0052]).
Regarding claim 30, the most widely used producer cells for adenoviral vector production are human embryonic kidney cells (293 cells) (pg. 8, para. [0131] [HEK-293]). Examples of other useful mammalian cell lines that may be used include Chinese hamster ovary (CHO), W138, BHK and Vero, (pg. 7, para. [0115]).

alternating tangential flow filtration system including a filter [Claims 1 and 32]; 2) non-centrifugally concentrating cells to a second cell density [Claims 1 and 32]; 3) the high-density frozen mammalian cell bank has a post thaw viability of at least 90% [Claims 1 and 32]; 4) the pH and DO of the culture are controlled by nonautomated methods [Claims 1 and 32]; 5) the bioreactor is rocked with a rock angle of between 5° and 10° [Claims 1 and 32]; 6) the bioreactor is rocked at 25 rpm if the DO in step a) is ≤ 45% [Claims 1 and 32]; 7) the bioreactor is rocked at between 5rpm and 15rpm during the concentration step b) [Claims 1 and 32]; 8) the filter has a surface area of at least 0.3m2 [Claims 3 and 32]; 9) adding DMSO to the concentrated cell population to a final concentration of about 5% to about 10%, vol/vol [Claims 11 and 32]; 10) the flexible bag bioreactor has a volume of at least 20L [Claim 24]; 11) a filter with a MWCO size of at least 50kDa [Claim 32]; 12) the container is a vial; the container/vial has a volume of about 5 ml [Claims 13 and 15]; 13) the bioreactor is rocked at 15rpm with a rock angle of 8° or at a rock angle between 5o and 10o [Claims 36, 37, 38 and 39]; 14) the bioreactor is rocked at 25rpm with an angle of 12o if the DO during step a) is ≤ 45%; and during step b) the bioreactor is rocked at between 5rpm and 15rpm with a rock angle of between 5o and 8o [Claims 40 and 41]; and 15) the first cell density is concentrated to the second cell density in 30 minutes or less; and the first cell density is concentrated 4 fold to achieve the second cell density [Claims 42 and 43].

Rowley et al. addresses some of the limitations of claims 1, 11,15 and 32, and the limitations of claims 13, 28, 42 and 43.

	Regarding claims 1, 11 and 32, the TFF may be any configuration suitable for the desired processing volume, such as hollow fiber or sheet configurations. For processing about 10L to about 100L of cells, the TFF is a hollow fiber filter with a surface area of about 0.5ft2 (pg. 7, para. [0020] [tangential flow filtration includes a filter]).
During the volume reduction step, the bulk volume (cell culture media) is filtered out through the permeate side of the filter until a desired cell concentration is reached in the processing bag as shown in Figure 1 (pg. 13, para. [0053] and Fig. 1 [A non-centrifugal method, non-centrifugally concentrating, bioreactor is coupled to a cell retention system, concentration by removing the growth medium from the culture using the filter]).
Using the TFF system, human mesenchymal stem cells (MSCs) were expanded to a concentration of 2-4x105 cells/mL and concentrated up to 4x107 cells/ml (pg. 19, para. 8 cells/mL] [concentrating to a second density]).
Upon thawing, cell viability and viable cell recovery was maintained at well over 90% in the final container (pg. 20, cont. para. [0074] [the high-density frozen mammalian cell bank has a post thaw viability of at least 90%]). Cells are formulated to achieve a final solution of 7.5% dimethyl sulfoxide (DMSO) (pg. 20, cont. para. [0074] [Claims 11 and 32]).
	Regarding claims 13 and 15, the hMSCs formulated in the cryoprotectant DMSO were dispensed into 20 mL vials, and the vials frozen (pg. 20, cont. para. [0074]).
	Regarding claim 28, Table 2 shows that the final cell viability, when using a filter pore size of 0.65µ, was 96% (pg. 18, para. [0068] and Table 2).
	Regarding claims 42 and 43, Rowley et al. teaches that a reported method for collection of eukaryotic cells incorporated a tangential flow microfiltration system in which forty liters of cells were concentrated 10 fold in 20 minutes without affecting cell viability (pg. 4, para. [0012]).
	
Nieminen et al. addresses some of the limitations of claims 1, 3 and 32, and provides motivation for adjusting rock angle and speed (or rate) parameters as a function of dissolved oxygen (DO), by way of addressing the limitations of claims 1, 32, 40, and 41.

	Nieminen et al. shows the use of the ATF (alternating tangential flow) system to culture Chinese hamster ovary (CHO) cells in a concentrated fed-batch system (pg. 1, 
Regarding claims 1, 3 and 32, the alternating tangential flow system used was an ATF2 system using a hollow fiber filter module with a 50KDa pore size, and 0.14m2 filtration area (pg. 2, Materials, ATF System [cell retention system comprises an alternating tangential flow filtration system including a filter] [Claim 32] [filter with a MWCO size of at least 50KDa] [Claims 3 and 32] [the filter has a surface area of at least 0.3m2]).
The bioreactor used was a Wave reactor, used in conjunction with a 2L Wave bag (pg. 2, Materials and Methods [nexus to Senesac and Rowley et al.] [WAVE bioreactor technology and bag]).
Further regarding claims 1 and 32 and regarding claims 40 and 41, the oxygen concentration was maintained as instructed by the manufacturer by increasing the rock and angle parameters (pg. 2, para. 1). (See also Baskar et al. below.)

Baskar et al. addresses some of the limitations of claims 1 and 32, and the limitations of claims 24, 36, 37, 38, 39, 40 and 41, and provides motivation for adjusting rock angle and speed (or rate) parameters as a function of dissolved oxygen (DO), by way of addressing the limitations of claims 1, 32, 40, and 41.

Regarding claims 1, 32, 36, 37, 38 and 39, the WAVE Bioreactor™ system comprises a disposable culture chamber (e.g., Cellbag™), CO2 and/or O2 air mix controllers, and a platform for rocking and heating the Cellbag™. The system can be further equipped to provide online pH and dissolved oxygen (DO) monitoring and real-time feedback control. However, the additional devices required, as well as the need for specially-designed bags to accommodate the pH and DO probes, increase the operational cost and complexity of this system. Tight pH and DO controls may not be necessary for certain cell culture applications (pg. 1, lines 27-34 thru pg. 2, lines 1-11). Despite the lack of online feedback control for pH and DO in the WAVE Bioreactor™ system, the pH and DO profiles did not differ significantly between the two bioreactor cultures (pg. 30, lines 17-19 [Claims 1 and 32] [the pH and DO of the culture are controlled by non-automated methods]). 
In some embodiments, the rock rate is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15rpm and up through 40rpm. In some embodiments, the rock rate is between 19-25rpm (pg. 5, lines 3-7 [Claims 1 and 32] [the bioreactor is rocked at between 5 rpm and 22 rpm] [Claims 38 and 39]).
o, 19o, 18o down through 10o, 9o, 8o, 7o, 6o, 5o, down through 1o. In certain embodiments, the rock angle is between 6-16o (pg. 4, lines 31-34 thru pg. 5, lines 1-2 [Claims 1 and 32] [a rock angle of between 5o and 10o] [Claims 36, 37, 38 and 39]).
Further regarding claims 1 and 32, and regarding claims 40 and 41, Figure 2 shows data related to the relationship between DO and rock rate and rock angle of the WAVE Bioreactor™. Panel C shows the raw DO data for different rock angle and rock rate at a constant gas flow rate (pg. 6, lines 7-12 and Figure 2). Figure 2C shows the comparison of rock rates of 20rpm, 30rpm and 40rpm at rock angles of 6 degrees, 8 degrees and 10 degrees. The graph shows that below 45% DO, a faster rock rate (e.g., 40rpm) and steeper angle (e.g., 10 degree) would increase the DO level more quickly compared to, e.g., a slower rock rate of 20rpm at a 6 degree angle.
Regarding claim 24, in some embodiments, the method is performed in disposable bioreactor bags. Such bioreactor bags are available in volumes, including 1L, 2L, 10L, 20L and 50L (pg. 5, lines 23-26 [and see claim 23; Senesac shows 15L]).
Regarding claims 36 and 37, in some embodiments, the rock rate is 15rpm. In some embodiments, the rock rate is between 19-25rpm (pg. 5, lines 3-7). In some embodiments, the rock angle is 8o. In certain embodiments, the rock angle is between 6-16o (pg. 4, lines 31-34 thru pg. 5, lines 1-2).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for producing a high-density frozen mammalian cell bank, as shown by Senesac, by: 1) using a non-
One of ordinary skill in the art would have been motivated to have made those modifications, because Rowley et al. teaches that the process of tangential flow filtration (TFF) allows for volume reduction and washing of tens or hundreds of liters of harvested mammalian cells. Variations of the process have been employed and optimized to 
It would have been further obvious to have used: 1) alternating tangential flow filtration [Claims 1 and 32], and 2) a filter with a MWCO of at least 50KDa [Claim 32], as shown by Nieminen et al., and 3) a filter with a surface area of at least 0.3m2 [Claims 3 and 32], with a reasonable expectation of success, because Nieminen et al. shows that alternating tangential flow filtration can also be used to concentrate cells for the purpose of producing a high density cell bank, which is the method, as shown by Senesac and Rowley et al. (MPEP 2143 (I)(A,G)). That is, it would be obvious to substitute the TFF method, shown by Rowley et al., with the ATF method, shown by Nieminen et al., because the filtration systems are based on the same type of filtration technology (i.e., tangential flow over a filter), and can be used to accomplish the same task, with predictable success; i.e., producing a cell bank by concentrating cells (MPEP 2143 (I)(A,B(3),G)).
It would be obvious to use a filter with a surface area of at least 0.3m2 [Claims 3 and 32], because Nieminen et al. shows a hollow fiber filter that has a surface area of 0.14m2, and Rowley et al. shows a hollow fiber filter with a surface area of 0.5ft2. Therefore, it would be obvious to one of ordinary skill in the art to select a filter with a particular surface area, depending on the volume and density of cell culture to be concentrated (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).

It would have been further obvious to have: 1) controlled the pH and DO by non-automated methods [Claims 1 and 32]; 2) rocked the bioreactor at a rock rate of between 5rpm and 22 rpm [Claims 1, 32, 38 and 39]; 3) rocked the bioreactor at a rock angle of between 5o and 10o [Claims 36, 37, 38 and 39]; and 4) adjusted rock rate or speed and rock angle parameters as a function of DO [Claims 1, 32, 40 and 41], as shown by Baskar et al. (and Nieminen et al.), with a reasonable expectation of success, because Baskar et al. shows a method for using the WAVE bioreactor and bag system, as taught and/or shown by Senesac, Rowley et al., and Nieminen et al., to produce a cell bank, which is also taught and/or shown by Senesac, Rowley et al., and Nieminen et al. (MPEP 2143 (I)(A,G)). Nieminen et al. teaches that the oxygen concentration was maintained as instructed by the manufacturer by increasing the rock and angle parameters (pg. 2, para. 1), and Baskar et al. teaches that the rocking speed and rocking angle may be adjusted to achieve a desired agitation (pg. 4, lines 31-32). That is, it would be obvious to one of ordinary skill in the art to adjust the rock rate and rock angle of the perfusion bioreactor, depending upon, e.g., the volume of the cell culture, the density of the cell culture, and the need for oxygen distribution within the bioreactor bag (MPEP 2144 (I)).

It would be obvious to use a vial as a container having a volume of about 5mL [Claim 15], because Rowley et al. shows vials with a volume of 20ml. Therefore, it would be obvious to one of ordinary skill in the art to use a vial of any size, depending on the downstream use for the frozen cells in the vial, e.g., for use as a therapeutic, which may require a small volume of cells or seeding a culture train for use in starting up a bioreactor, which may require a large volume and amount of cells (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 4 is rejected under 35 U.S.C. §103(a) as being unpatentable over Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32 and 36-43 above, and further in view of Voisard et al. ((2003) Biotechnol. Bioeng. 82: 751-765), and Spectrum Labs (Filtration and Bioprocessing. Copyright 2002 Spectrum Laboratories, Inc. pp. 1-155).


Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32 and 36-43 above, do not show: 1) the filter has a surface area of about 0.5 to about 1.0m2, about 0.7 to about 0.8m2, about 2.0 to about 3.0m2 or 4 to about 5m2 [Claim 4].

Voisard et al. addresses the limitations of claim 4.
Voisard et al. reviews the potential for using cell retention techniques for large-scale high-density perfusion culture of suspended mammalian cells (pg. 751, Title and Abstract [nexus to Senesac in view of] [high-density perfusion culture of mammalian cells, cell concentration]). For cell retention at large scale, only the separation techniques corresponding to particle size and density are applicable (pg. 752, column 1, para. 2). With hollow fiber filters, fouling is minimized by applying high liquid flow rate at the membrane surface (pg. 752, column 2, para. 1 [nexus to Senesac in view of] [hollow fiber filter]).
Regarding claim 4, the largest hollow fiber module available to date for perfusion culture has a surface of 3.3m2. Alternating tangential flow (ATF) is an original technology in which a hollow fiber filter module is coupled to a bioreactor by a single port and cell suspension is alternatively pumped into the filtration module and back to the bioreactor by a fast diaphragm pump. This technology allows an efficient tangential flow under low shear conditions as well as a frequent back-flush of the membrane. The 2, which allows perfusion rates of 1,200L·d-1 over 30 working days (pg. 752, column 2, para. 1 [nexus to Nieminen et al.] [ATF filtration, hollow fiber filter surface area]).

Spectrum Labs provides motivation for selecting a filter with any particular surface area size, e.g., the surface area sizes as recited in claim 4, by way of addressing the limitations of claim 4.
Regarding claim 4, Spectrum Labs teaches that hollow fiber filtration is scalable. One of the greatest advantages of hollow fiber filtration over other filtration considerations is that hollow fiber filtration is directly scalable, as long as the fiber path length is held constant. By scaling up only the membrane surface area and recirculation rate, larger scale volumes can be processed in the same amount of time as a small scale operation (pg. 36, last para. thru pg. 37, line 1). Another type of bioreactor operation is one in which nutrients consumed by cells as they expand are replenished by the exchange of nutrient-depleted culture medium with fresh culture medium [nexus to Rowley et al.; claims 1 and 32]. The efficiency of exchange is highest when there is maximum membrane surface per unit volume across which medium and products can flow (pg. 111, para. 4 and 6).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for producing a high-density frozen mammalian cell bank, as shown by Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 2 [Claim 4], as shown by Voisard et al., with a reasonable expectation of success, because Voisard et al. teaches that hollow fiber filters, which are the filters shown by Senesac, Rowley et al., Nieminen et al., and Baskar et al., can be used for any filtration process, including in connection with a perfusion bioreactor coupled to an alternating tangential flow (ATF) filtration process, as shown by Nieminen et al., and can be selected by surface area size (e.g., 3.3m2) (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Spectrum Labs teaches that the selection of the surface area of a (hollow fiber) filter is an important consideration, as it relates to the unit volume of liquid/medium to be processed, and that increasing the surface area size of the filter, increases the volume of medium that can be processed in a decreased amount of time. Therefore, one of ordinary skill in the art would be motivated to utilize a filter with a relatively high surface area, e.g., as recited in claim 4, to the (alternating) tangential flow filtration processes, as shown by Rowley et al., and Nieminen et al., in order to improve the overall productivity of the filtration process.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 20 is rejected under 35 U.S.C. §103(a) as being unpatentable over Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32 and 36-43 above, and further in view of Crowley et al. (U.S. Patent Application Publication No. 2008/0131934 A1).

Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32 and 36-43 above, do not show: 1) the perfusion rate in the perfusion bioreactor is at least about 0.2nL/cell/day [Claim 20].

Crowley et al. addresses the limitations of claim 20.
Crowley et al. shows a process for the culturing of cells by perfusion culturing of a cell culture comprising cell culture medium and cells. The cell culture is circulated over a filter module comprising hollow fibers resulting in an outflow of liquid having a lower cell density than the cell culture. The flow within the filter module is an alternating tangential flow (pg. 1, para. [0002] [nexus to Rowley et al. and Nieminen et al.] [(alternating) tangential flow filtration, cell retention/concentration, hollow fiber filter]).
Regarding claim 20, the specific perfusion rate is preferably chosen between 0.01 and 0.3 nL/cell/day (pg. 2, para. [0026]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for producing a high-density frozen mammalian cell bank, as shown by Senesac in view of Rowley et al., Nieminen et al., and Baskar et al., as applied to claims 1, 3, 11-13, 15-17, 19, 21-24, 28, 30, 32 and 36-43 above, by setting a perfusion rate in the perfusion bioreactor of at least about 0.2nL/cell/day [Claim 20], as shown by Crowley et al., with a reasonable expectation of success, because Crowley et al. shows a perfusion bioreactor for culturing cells using an (alternating) tangential flow filtration process for reducing the 
One of ordinary skill in the art would have been motivated to have made that modification, because Senesac teaches that when establishing a profusion bioreactor procedure, it can be necessary to monitor the nutrients composition at a variety of different perfusion rates to determine the most economical and productive operating parameters (pg. 11, para. [0160]). In addition, Nieminen et al. shows that a second concentrated fed-batch (CFB) culture experiment was performed at a higher perfusion rate, i.e., twice the rate of the first run (i.e., between 0.8 and 2.5vv/d). This increased perfusion rate sustained cell growth longer than in the first run, achieving a significantly higher cell concentration (pg. 4, para. 1). That is, one would be motivated to select a perfusion rate appropriate for the cell culture conditions, as stated above, because it appears to increase the density of the final cell concentration, which would be important in producing a high-density cell bank.
Therefore, the invention as a whole would have been prima facie obvious to a .

Claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32 and 36-43 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Seth et al. ((2013, Jan.) Biotechnol. Bioeng. 110(5): 1376-1385) in view of Nieminen et al. ((2011) BioPharm Intl. 24(6): 1-6), and Baskar et al. (International Patent Application Publication No. WO 2011/005773 A2).
[All references cited in the Non-Final Office Action mailed 01 July 2020.]

Seth et al. addresses some of the limitations of claims 1, 28, 32, 42 and 43, and the limitations of claims 3, 4, 11, 12, 16, 17, 19 and 30. 
Regarding claims 1, 30 and 32, Seth et al. shows a FASTEC flow process where perfusion operations are used in a seed train to culture and freeze cells at high density in multiple cryopreservation bags called FROSTls (Frozen seed train intermediates) (pg. 1377, column 1, para. 1 and Figure 1 [A method for producing a high-density frozen cell bank, c) cryopreserving the concentrated cell population]).
An alternating tangential flow (ATF) perfusion system was used for cell scale-up. A 20-L perfusion bioreactor connected to an ATF retention device was used to generate high density cell mass. The ATF cell retention system separates spent medium from cells using a hollow fiber filtration cartridge. Cells were separated by a hollow fiber filtration cartridge (pg. 1377, column 2, 'Materials & Methods', para. 1 thru pg. 1378, column 1, line 1 and Fig. 1). The ATF draws in and expels cell culture fluid from the bioreactor vessel to circulate cells through the cartridge filter (pg. 1378, column 1, lines 1-4 [A non-
Cell culture manufacturing campaigns were initiated using CHO cells (pg. 1376, column 1, Abstract [Claims 1 and 32] [mammalian cell bank] [Claim 30] [CHO cells]).
At the end of some runs, cells were further concentrated by withdrawing cell-free medium from the bioreactor, thereby concentrating the cells inside the bioreactor to up to 160x106 viable cells/mL (pg. 1379, column 1, para. 3 [160x106 = 1.6x108] [concentrating to a second density by removing growth medium from the culture to reduce the volume in order to produce a concentrated cell population of about 1x108 cells/mL]).
Table II shows that cells frozen into FROSTIs had a post thaw viability ranging from 84 to 93%, depending upon the freezing density (pg. 1382, Table II [high-density frozen mammalian cell bank has a post thaw viability of at least 90%]).
The ATF perfusion system was used to grow CHO cells to densities of >70x106 viable cells/mL (pg. 1377, column 2, para. 1 [Claim 32] [a cell density of less than 1x108 cells/mL]). 
Hollow fiber filters with 0.2µm pore size and 0.46m2 surface area were used in the studies (pg. 1377, column 2, 'Materials & Methods', para. 1 thru pg. 1378, column 1, line 1 [Claim 32] [the filter has a surface area of at least 0.3m2]). 
The freezing medium was a proprietary medium containing CMC (carboxymethylcellulose) and DMSO (dimethyl sulfoxide) to give a final concentration of 
Regarding claims 3 and 4, hollow fiber filters with 0.2µm pore size and 0.46m2 surface area were used (pg. 1377, column 2, 'Materials & Methods', para. 1 thru pg. 1378, column 1, line 1 [Claim 4] [the filter has a surface area of about 0.5 to about 1.0m2]).
Regarding claims 11, 12 and 17, FROSTIs were prepared by filling cryopreservation bags with 150ml of cell culture at the desired density with fresh freezing medium. The freezing medium was a proprietary medium containing CMC (carboxymethylcellulose) and DMSO (dimethyl sulfoxide) to give a final concentration of 5% DMSO inside the FROSTIs prior to freezing (pg. 1378, column 1, para. 2 [Claim 11] [5%] [Claim 17] [150ml]).
Regarding claims 16 and 19, the impact of freezing CHO cells at varying cell densities ranging from low to high density (HD) (HD ~ 1.10x108 cells/mL) on post thaw performance was evaluated. A 20-L bioreactor was connected to an ATF cell retention system (pg. 1379, column 1, para. 3).  FROSTIs were prepared by filling cryopreservation bags with 150mL of cell culture (pg. 1378, column 1, para. 2 [Claim 16] [20L = 20,000ml; 150ml x 1.1x108 cells/ml = 165x108 cells/bag = 1.65x1010 cells/bag]).
Regarding claim 28, Table II shows that cells frozen into FROSTIs had a post thaw viability ranging from 84 to 93%, depending upon the freezing density (pg. 1382, Table II]).
6 viable cells/mL at high final viability. At the end of some runs, cells were further concentrated by stopping the feed pump, and withdrawing cell-free medium from the bioreactor, thereby concentrating the cells inside the bioreactor to up to 160x106 viable cells/mL while maintaining high viability (pg. 1379, column 1, para. 3 [first cell density is concentrated to a second density of 2 fold]).

Seth et al. does not show: 1) the pH and DO of the culture are controlled by non-automated systems [Claims 1 and 32]; 2) the bioreactor is rocked at between 5rpm and 22rpm [Claims 1 and 32]; 3) the bioreactor is rocked at 25 rpm if the DO in step a) is ≤ 45% [Claims 1 and 32]; 4) the bioreactor is rocked at between 5rpm and 15rpm during the concentration step b) [Claims 1 and 32]; 5) a flexible bag reactor [Claim 32]; 6) a filter with a MWCO size of at least 50kDa [Claim 32]; 7) the high-density frozen cell bank has a post thaw viability of at least 95% [Claim 28]; 8) the bioreactor is rocked at 15rpm with a rock angle of 8° or at a rock angle between 5o and 10o [Claims 36, 37, 38 and 39];  and 9) the bioreactor is rocked at 25rpm with an angle of 12o if the DO during step a) is ≤ 45%; and during step b) the bioreactor is rocked at between 5rpm and 15rpm with a rock angle of between 5o and 8o [Claims 40 and 41].

Nieminen et al. addresses some of the limitations of claims 1 and 32, and the limitations of claim 22, and provides motivation for adjusting rock angle and speed (or 

	Nieminen et al. shows the use of the ATF (alternating tangential flow) system to culture Chinese hamster ovary (CHO) cells in a concentrated fed-batch system (pg. 1, Title). Cells and product can be concentrated to high specific concentrations (pg. 2, lines 4-5 [nexus to Seth et al.] [ATF used to concentrate CHO cells]). The ATF system can also be used to produce high density, thereby producing large volume cell banks in disposable bags, which can be used to inoculate reactors directly from the freezer (pg. 6, para. 2 [nexus to Seth et al.] [high-density frozen mammalian cell bank]).
Regarding claims 22 and 32, the ATF filtration system was coupled to a Wave reactor system, using a Wave Cellbase with control, and a Wave bag, which was a 2L Sartorius-Stedim Cultibag [Claim 32] [the bioreactor comprises a flexible bag]
Further regarding claim 32, the alternating tangential flow system used was an ATF2 system using a hollow fiber filter module with a 50KDa pore size, and 0.14m2 filtration area (pg. 2, Materials, ATF System [filter with a MWCO size of at least 50KDa]).
Further regarding claims 1 and 32 and regarding claims 40 and 41, the oxygen concentration was maintained as instructed by the manufacturer by increasing the rock and angle parameters (pg. 2, para. 1). (See also Baskar et al. below.)

Baskar et al. addresses some of the limitations of claims 1 and 32, and the limitations of claims 21, 23, 24, 36, 37, 38, 39, 40 and 41, and provides motivation for 
Baskar et al. shows culturing of cells for cell banking, and for production of cell products. The WAVE Bioreactor™ system is a well-documented example of a disposable upstream technology used in the biopharmaceutical industry (pg. 1, lines 17-26 [nexus to Nieminen et al.] [WAVE bioreactor technology, bioreactor bag] [nexus to Seth et al. and Nieminen et al.] [production of a cell bank]). 
Regarding claims 1 and 32, the WAVE Bioreactor™ system comprises a disposable culture chamber (e.g., Cellbag™), CO2 and/or O2 air mix controllers, and a platform for rocking and heating the Cellbag™. The system can be further equipped to provide online pH and dissolved oxygen (DO) monitoring and real-time feedback control. However, the additional devices required, as well as the need for specially-designed bags to accommodate the pH and DO probes, increase the operational cost and complexity of this system. Tight pH and DO controls may not be necessary for certain cell culture applications (pg. 1, lines 27-34 thru pg. 2, lines 1-11). Despite the lack of online feedback control for pH and DO in the WAVE Bioreactor™ system, the pH and DO profiles did not differ significantly between the two bioreactor cultures (pg. 30, lines 17-19 [the pH and DO of the culture are controlled by non-automated methods]). 
In some embodiments, the rock rate is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15rpm and up through 40rpm. In some embodiments, the rock rate is between 19-25rpm (pg. 5, lines 3-7 [the bioreactor is rocked at between 5 rpm and 22 rpm]).
Regarding claim 21, in some embodiments, the pH is maintained within a range of about 7.0 to 7.3 (pg. 13, lines 31-34 thru pg. 14, line 1). In some embodiments, the 
Regarding claims 23 and 24, in some embodiments, the method is performed in disposable bioreactor bags. Such bioreactor bags are available in volumes, including 1L, 2L, 10L, 20L and 50L (pg. 5, lines 23-26).
Regarding claims 36, 37, 38, 39, 40 and 41, in some embodiments, the rock rate is 15rpm. In some embodiments, the rock rate is between 19-25rpm (pg. 5, lines 3-7). In some embodiments, the rock angle is 8o. In certain embodiments, the rock angle is between 6-16o (pg. 4, lines 31-34 thru pg. 5, lines 1-2 [Claims 36 and 37] [a rock angle of between 5o and 10o] [Claims 38 and 39]).
Further regarding claims 1 and 32, and regarding claims 40 and 41, Figure 2 shows data related to the relationship between DO and rock rate and rock angle of the WAVE Bioreactor™. Panel C shows the raw DO data for different rock angle and rock rate at a constant gas flow rate (pg. 6, lines 7-12 and Figure 2). Figure 2C shows the comparison of rock rates of 20rpm, 30rpm and 40rpm at rock angles of 6 degrees, 8 degrees and 10 degrees. The graph shows that below 45% DO, a faster rock rate (e.g., 40rpm) and steeper angle (e.g., 10 degree) would increase the DO level more quickly compared to, e.g., a slower rock rate of 20rpm at a 6 degree angle.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the non-centrifugal method for producing a high-density frozen mammalian cell bank, as shown by Seth et al., by using a flexible bag bioreactor, as used in the Wave bioreactor system [Claims 22 and 
One of ordinary skill in the art would have been motivated to have made those modifications, because Nieminen et al. teaches that the ATF system used in a concentrated fed-batch process takes advantage of the high cell concentrations and resultant high levels of product formation (if applicable) that is offered by perfusion, and at the same time eliminates dilution of product (pg. 1, last para. thru pg. 2, line 1).
It would have been further obvious to have: 1) concentrated a first density to a second density in 30 minutes; and 2) concentrated a first density to second density that is 4 fold the first density [Claims 42 and 43], with a reasonable expectation of success, because Seth et al. shows that cells can be concentrated ~2 fold (i.e., from >70x106 6 viable cells/mL. Therefore, one of ordinary skill in the art of cell bank production would already have the technology in hand (i.e., the (ATF) tangential flow system) which could be optimized to determine how concentrated the final cell density should be (e.g., 4 fold) and how fast the concentration step should be (e.g., 30min), so as to maintain optimal cell viability, given the type of cryocontainer is being used to store the cryobank (MPEP 2143 (I)(A,D,G)).
It would have been further obvious to have: 1) controlled the pH and DO by non-automated methods [Claims 1 and 32]; 2) rocked the bioreactor at a rock rate of between 5rpm and 22 rpm [Claims 1 and 32]; 3) rocked the bioreactor at 25 rpm if the DO in step a) is ≤ 45% [Claims 1 and 32]; 4) the bioreactor is rocked at between 5rpm and 15rpm during the concentration step b) [Claims 1 and 32]; 5) rocked the bioreactor at 15rpm with a rock angle of 8° or at a rock angle between 5o and 10o [Claims 36, 37, 38 and 39]; and 6) the bioreactor is rocked at 25rpm with an angle of 12o if the DO during step a) is ≤ 45%; and during step b) the bioreactor is rocked at between 5rpm and 15rpm with a rock angle of between 5o and 8o [Claims 40 and 41], as shown by Baskar et al., with a reasonable expectation of success, because Baskar et al. shows a method for using the WAVE bioreactor and bag system, as shown by Nieminen et al., to produce a cell bank, which is also taught by Seth et al. (MPEP 2143 (I)(A,G)). Nieminen et al. teaches that the oxygen concentration was maintained as instructed by the manufacturer by increasing the rock and angle parameters (pg. 2, para. 1), and Baskar et al. teaches that the rocking speed and rocking angle may be adjusted to achieve a desired agitation (pg. 4, lines 31-32). That is, it would be obvious to one of ordinary skill in the art to adjust the rock rate and rock angle of the perfusion bioreactor, depending 
One of ordinary skill in the art would have been motivated to have made those modifications, because Baskar et al. teaches that the additional devices needed for online pH and DO monitoring and real-time feedback control require specially-designed bags to accommodate the pH and DO probes, and so increase the operational cost and complexity of the system. Tight pH and DO controls may not be necessary for certain cell culture applications (pg. 1, lines 32-34 thru pg. 2, lines 1-11). In addition, rock rate and rock angles may be adjusted to achieve a pH with a desired range (pg. 15, lines 10-12).
It would have been obvious to have produced a high-density frozen cell bank having a post thaw viability of at least 95% [Claim 28], with a reasonable expectation of success, because Seth et al. shows that FROSTI cell banks could be propagated to reach a post thaw viability of 93% (pg. 1382, Table II, and pg. 1383, Table III). Therefore, one of ordinary skill in the art would use routine optimization to adjust the parameters of the bioreactor/cell cultivation process and/or of the cell freezing process to reach a post thaw viability of 95% (MPEP 2144.05 (II)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 13 and 15 are rejected under 35 U.S.C. §103(a) as being unpatentable over Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims 1, 3, 4,  above, and further in view of Rowley et al. (International Patent Application Publication No. WO 2011/091248 A1).
[Rowley et al. cited in the Non-Final Office Action mailed 01 July 2020.]

Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32 and 36-43 above, do not show: 1) the container is a vial [Claim 13]; and 2) the container has a volume of about 5mL [Claim 15].

Rowley et al. addresses the limitations of claim 13, and some of the limitations of claim 15.
	Rowley et al. shows processes and apparatuses for aseptically concentrating and washing live mammalian cells using tangential flow filtration (TFF). The invention is particularly useful for live mammalian cells that are used in a therapeutic product, such as for volume reduction and washing of cell suspensions for cryopreservation (pg. 6, para. [0017] [nexus to Seth et al.] [tangential flow filtration technology, cryopreservation of mammalian cells]). A cell suspension can be formulated in a cryoprotective medium, e.g., dimethyl sulfoxide (DMSO), so that cells can be frozen and stored under conditions suitable for long-term maintenance of cell viability (pg. 8, para. [0024] [nexus to Seth et al.] [DMSO as cryoprotectant]). Expanding cells may be performed using any known large scale cell culture methodology, for instance, 10 layer or 40 layer vessels (“Cell Factories”) or a WAVE agitated bag or stirred tank bioreactor (pg. 8, para. [0024] [nexus to Nieminen et al., Baskar et al. and Seth et al.] [WAVE bag, and stirred tank 
	Regarding claims 13 and 15, the human mesenchymal stem cells formulated in the cryoprotectant DMSO were dispensed into 20 mL vials, and the vials frozen (pg. 20, cont. para. [0074]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for producing a high-density frozen mammalian cell bank, as shown by Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32 and 36-43 above, to have cryopreserved the high-density mammalian cell population in a vial [Claim 13], as shown by Rowley et al., with a reasonable expectation of success, because Rowley et al. shows a non-centrifugal method for concentrating mammalian cells, which may be formulated for cryopreservation, and Seth et al. shows a method for producing a high-density cell bank by cryopreserving cells (MPEP 2143 (I)(A,G)). Both Seth et al. and Rowley et al. teach that the cells are cryopreserved in some type of container that can be frozen (Rowley et al., vials; Seth et al., cryobags). Therefore, it would be obvious to one of ordinary skill in the art of cell cryopreservation to substitute the cryobags, shown by Seth et al., with the (20ml) vials, shown by Rowley et al., with the reasonable expectation that cells would be successfully frozen in either type of container (MPEP 2143 (I)(A,B(3),G)).
It would be obvious to utilize vials with a volume of about 5mL [Claim 15], because Seth et al. shows that cryopreservation of cells was performed using 4.5ml cell 
One of ordinary skill in the art would have been motivated to have made those modifications, because, as stated above, one of ordinary skill in the art would be motivated to prepare cell banks in any type of cryocontainer and at any volume, depending on the downstream application for the frozen cells, e.g., initiating a seed train or using them as an administered therapeutic. That is, cells to be used as an administered therapeutic might be better frozen in a small (e.g., injectable) volume (e.g., 5mL), whereas cells to be used to initiate a seed train or to start up a large scale bioreactor might be better frozen in a larger volume (e.g., a 150ml cryobag), so as to eliminate a long cell lag time.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 20 is rejected under 35 U.S.C. §103(a) as being unpatentable over as Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32 and 36-43 above, and further in view of Crowley et al. (U.S. Patent Application Publication No. 2008/0131934 A1).



Crowley et al. addresses the limitations of claim 20.
Crowley et al. shows a process for the culturing of cells by perfusion culturing of a cell culture comprising cell culture medium and cells. The cell culture is circulated over a filter module comprising hollow fibers resulting in an outflow of liquid having a lower cell density than the cell culture. The flow within the filter module is an alternating tangential flow (pg. 1, para. [0002] [nexus to Seth et al. and  Nieminen et al.] [alternating tangential flow filtration, cell retention/concentration, hollow fiber filter]).
Regarding claim 20, the specific perfusion rate is preferably chosen between 0.01 and 0.3 nL/cell/day (pg. 2, para. [0026]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for producing a high-density frozen mammalian cell bank, as shown by Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims Seth et al. in view of Nieminen et al., and Baskar et al., as applied to claims 1, 3, 4, 11, 12, 16, 17, 19, 21-24, 28, 30, 32 and 36-43 above, by setting a perfusion rate in the perfusion bioreactor of at least about 0.2nL/cell/day [Claim 20], as shown by Crowley et al., with a reasonable expectation of success, because Crowley et al. shows a perfusion bioreactor for culturing cells using a tangential flow filtration process for reducing the density of the cells in culture, which is -1 to 3 vol-day-1, as shown by Seth et al.; 0.8L/d to 1.2L/d, as shown by Nieminen et al.; and 1 working volume per day, as shown by Baskar et al.). Therefore, it would be obvious to one of ordinary skill in the art of perfusion cell culture to set any specific type of perfusion rate, depending upon the parameters of the bioreactor culture milieu, e.g., cell density, and culture (medium) volume (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Seth et al. teaches that previous investigators have used an approach of increasing the perfusion rate daily, based on the measured cell density, which resulted in sufficient cell mass at high viability to freeze cells in bags and achieve acceptable post thaw performance (pg. 1379, column 1, last para. thru column 2, lines 1-2). In addition, Nieminen et al. shows that a second concentrated fed-batch (CFB) culture experiment was performed at a higher perfusion rate, i.e., twice the rate of the first run (i.e., between 0.8 and 2.5vv/d). This increased perfusion rate sustained cell growth longer than in the first run, achieving a significantly higher cell concentration (pg. 4, para. 1). That is, one would be motivated to select a perfusion rate (in any measurement unit) appropriate for the cell culture conditions, as stated above, because it appears to increase the density of the final cell concentration, which would be important in producing a high-density cell bank.
prima facie obvious to a person of ordinary skill at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 36 and 38 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27-29 of Patent No. 10,188,099 B2.

The claimed subject matter of instant Application No. 16/219,332 is:
A non-centrifugal method for producing a high-density frozen mammalian cell bank, the method comprising:
a) culturing mammalian cells in a perfusion bioreactor to a first cell density by continuously removing and replacing cell culture medium. The bioreactor is coupled to a cell retention system comprising an alternating tangential flow filtration system including a filter;
b) non-centrifugally concentrating the cells to a second cell density greater than the first cell density to produce a concentrated cell population of about 1x108 cells/mL;
c) cryopreserving the concentrated cell population to produce a high-density frozen mammalian cell bank. The high-density frozen mammalian cell bank has a post 
The bioreactor is rocked at between 5 rpm and 22 rpm. If the DO of the culture during step a) is ≤ 45%, then the bioreactor is rocked at 25 rpm. The bioreactor is rocked at between 5 rpm and 15 rpm during the concentration step b).
The bioreactor is rocked with a rock angle of between 5o and 10o. The bioreactor is rocked at 15rpm with a rock angle of 8o.

The claimed subject matter of Patent No. 10,188,099 is:
A non-centrifugal method for producing a high-density frozen mammalian cell bank, the method comprising:
a) culturing mammalian cells in a perfusion bioreactor to a first cell density by continuously removing and replacing cell culture medium. The bioreactor is coupled to a cell retention system comprising an alternating tangential flow filtration system including a filter;
b) ) non-centrifugally concentrating the cells to a second cell density greater than the first cell density to produce a concentrated cell population of about 1x108 cells/mL;
c) cryopreserving the concentrated cell population to produce a high-density frozen mammalian cell bank. The high-density frozen mammalian cell bank has a post thaw viability of at least 90%.
The pH and DO of the culture in the perfusion bioreactor are controlled by non-automated methods. The bioreactor is rocked at 15rpm with a rock angle of 8o. The pH and DO of the culture of the perfusion bioreactor are controlled through any one or more 

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the non-centrifugal method for producing a high-density frozen mammalian cell bank in Patent No. 10,188,099 exhibits minor species modifications that anticipate the non-centrifugal method for producing a high-density frozen mammalian cell bank described in instant Application No. 16/219,322. The minor species modifications are the implementation of a specific rock speed and rock angle within the ranges specified in the instant application.
It is noted that Patent No. 10,188,009 recites that the DO can be controlled by adjusting the rock rate and/or rock angle. Therefore, it would be implicitly understood that this control could be exerted at any DO level, including the specific DO level being conditionally recited in the instant Application.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of Patent No. 10,188,099 B2 in view of Baskar et al. (International Patent Application Publication No. WO 2011/005773 A2).

The claimed subject matter of instant Application No. 16/219,332 is:
A non-centrifugal method for producing a high-density frozen mammalian cell bank, the method comprising:
8 cells/mL by continuously removing and replacing cell culture medium. The perfusion bioreactor is coupled to an alternating tangential flow filtration system having a filter. The bioreactor comprises a flexible bag bioreactor. The filter has a filter surface area of at least 0.3 m2 and a filter with a MWCO size of at least 50 kDa;
b) non-centrifugally concentrating the cells to a second cell density greater than the first cell density to produce a concentrated cell population of about 1x108 cells/mL;
c) cryopreserving the concentrated cell population to produce a high-density frozen mammalian cell bank. Cryopreserving comprises adding DMSO to the concentrated cell population to a final concentration of about 5% to about 10%, vol/vol. The high-density frozen mammalian cell bank has a cell density of about 108cells/mL, and has a post thaw viability of at least 90%. The pH and DO of the culture are controlled by non-automated methods. The bioreactor is rocked at between 5 rpm and 22 rpm with a rock angle of between 5° and 10°.

The claimed subject matter of Patent No. 10,188,099 is:
A non-centrifugal method for producing a high-density frozen mammalian cell bank, the method comprising:
a) culturing mammalian cells in a perfusion bioreactor to a cell density less than 1x108 cells/mL by continuously removing and replacing cell culture medium. The perfusion bioreactor is coupled to an alternating tangential flow filtration system having a filter. The bioreactor comprises a flexible bag bioreactor. The filter has a filter surface area of at least 0.3m2 and a filter with a MWCO size of at least 50 kDa;
8 cells/mL;
c) cryopreserving the concentrated cell population to produce a high-density frozen mammalian cell bank. Cryopreserving comprises adding DMSO to the concentrated cell population to a final concentration of about 5% to about 10%, vol/vol. The high-density frozen mammalian cell bank has a cell density of about 108 cells/mL, and has a post thaw viability of at least 90%.

The claim of Patent No. 10,188,099 does not show: 1) the pH and DO of the culture are controlled by non-automated methods; 2) the bioreactor is rocked at between 5 rpm and 22 rpm; 3) if the DO of the culture during step a) is ≤ 45%, then the bioreactor is rocked at 25 rpm; and 4) the bioreactor is rocked at between 5 rpm and 15 rpm during the concentration step b).

Baskar et al. shows the culturing of cells for cell banking, and for the production of cell products. The WAVE Bioreactor™ system is a well-documented example of a disposable upstream technology used in the biopharmaceutical industry. The system includes flexible and disposable culture chamber (e.g., Cellbag™), and a platform for rocking and heating the Cellbag™ (pg. 1, lines 17-26). Despite the lack of online feedback control for pH and DO in the WAVE Bioreactor™ system, the pH and DO profiles did not differ significantly between the two bioreactor cultures (pg. 30, lines 17-19 [the pH and DO of the culture are controlled by non-automated methods]).

Figure 2 shows data related to the relationship between DO and rock rate and rock angle of the WAVE Bioreactor™. Panel C shows the raw DO data for different rock angle and rock rate at a constant gas flow rate (pg. 6, lines 7-12 and Figure 2). Figure 2C shows the comparison of rock rates of 20rpm, 30rpm and 40rpm at rock angles of 6 degrees, 8 degrees and 10 degrees. The graph shows that below 45% DO, a faster rock rate (e.g., 40rpm) and steeper angle (e.g., 10 degree) would increase the DO level more quickly compared to, e.g., a slower rock rate of 20rpm at a 6 degree angle.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made to have modified the claims of Patent  No. 10,188,099 by: 1) using non-automated control of pH and DO; 2) rocking the bioreactor at a speed of at between 5 rpm and 22 rpm or between 5 rpm and 15 rpm, at any particular step of the method; and 3) if the DO of the culture during step a) is ≤ 45%, then the bioreactor is rocked at 25 rpm, as shown by Baskar et al., with a reasonable expectation of success, because Baskar et al. shows a system encompassing a flexible bag bioreactor and platform that can be controlled by rock speed and rock angle, as recited in the claims of Patent No. 10,188,099, and also shows that the DO of the culture can be controlled by both rock speed or rate and rock angle, so as to render a specific level of DO in the bioreactor cell culture.


Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the non-centrifugal method for producing a high-density mammalian cell bank cited in the claims of instant Application No. 16/219,332 is obvious over the subject matter cited in the claims of Patent No. 10,188,099 in view of Baskar et al.

Response to Arguments
Applicant’s arguments, pp. 9-15, filed 29 December 2020, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 32 were amended, and new claims 38-43 were added.

Applicant remarks (pg. 9) that the Applicant has surprisingly discovered a method for the non-centrifugal production of a high-density frozen cell bank with an alternating tangential flow (ATF) system to achieve high cell densities (about 1 x 108 cells/mL) 
However, in response to Applicant, the separate steps recited in the claimed invention are well known and routine to one of ordinary skill in the art of cell propagation using a perfusion bioreactor, including WAVE bioreactor systems. The WAVE bioreactor system, which is used by Applicant, includes a flexible bag, and cell growth inside the bag is controlled by the rock speed or rate and rock angle of the platform on which said bag lies. In addition, with regard to this specific system, it is well known that cell propagation products (i.e., either the cells themselves or products made by said cells) can be optimized by controlling various factors that impact cell growth, e.g., oxygen transfer and availability, pH, nutrient availability etc. 
In addition, the non-centrifugal method known as (alternating) tangential flow filtration (i.e., as TFF or ATF) is well known and routine to one of ordinary skill in the art of cell propagation for concentrating cells (or other biological entities) in order to produce a higher density of cells (or other biological entities) in the final output compared to a starting density in the perfusion bioreactor at the initial stages of cell growth. It is well known that cell density can be optimized by controlling various factors that impact the TFF or ATF process, such as the pore size and surface area of the filter, types of cells, and/or speed of filtration, said optimization including maximizing the number of viable cells (or biological entities) produced at the end of the bioreactor run.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
Applicant remarks (pp. 9-10) that Senesac does not demonstrate that it is possible to concentrate cells up to 1x108 cells/ml. Senesac fails to disclose any cell concentration method that reaches this level. The only cell concentration disclosed in Senesac is 2x107 cells/ml (paragraph [0039]). Senesac describes preserving 2x109 total cells at this concentration. Clearly, Senesac fails to teach the claimed concentration which is an order of magnitude more concentrated. Moreover, Senesac fails to disclose a frozen cell bank with a post thaw viability of at least 90%. Furthermore, Senesac fails to disclose the use of a tangential flow filtration device (TFF or ATF) for use with cultured cells. The TFF system relied upon in Senesac is used exclusively for clarifying a cell lysate to purify virus and not to grow or concentrate cells (see paragraph [0209-
However, in response to Applicant, it is well known that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Senesac recognizes that perfusion culture is a culture method that is in response to the challenge of growing cells at high densities (i.e., 0.1-5x108 cells/ml) (pg. 10, para. [0156]), and comments that cell density often exceeds 107 cells/mL in the culture vessel (pg. 11, para. [0161]). Senesac describes a master cell bank comprising a plurality of flexible storage containers, each container comprising a viral host cell population of 107 to 1012 cells (pg. 2, para. [0016]). That is, it is evident from this final cell population density range that Senesac envisions a concentrated population of cells of at least 1x108 cells/ml, as instantly claimed. Although Senesac does not use tangential flow filtration (i.e., TFF) to concentrate cells, Senesac does use TFF to concentrate virus supernatant (pg. 14, para. [0210]). That is, as noted above, TFF is well known as a method for concentrating biological entities, including cells. Rowley et al. teaches several examples in which TFF is used to concentrate cells (e.g., pg. 4, para. [0012]; and pg. 5, para. [0015]). 
Applicant remarks (pg. 11) that the defects of Senesac are not cured by Rowley. Rowley discloses the use of a non-alternating tangential flow filtration method (TFF, flow of media is in one direction) for concentrating cells (Rowley, paragraph [0017]). The 
However, in response to Applicant, the ATF approach is described by Nieminen et al.  In addition, Chotteau ((2012) KTH Biotechnology, slide deck, pp. 1-14 (provided here)) shows a WAVE perfusion bioreactor system equipped with either ATF or TFF (pg. 7), and shows that the use of TFF resulted in a cell density of 2.14x108 cells/mL, and the use of ATF resulted in a cell density of 1.32x108 cells/mL in a shorter period of time (pg.15). That is, again, tangential flow technology encompasses the same type of basic filtration technology, and both can obtain equally high final cell densities.
Applicant remarks (pg. 11) that the defects of Senesac and Rowley are not cured by Nieminen. Nieminen describes an ATF System in a Concentrated Fed-Batch (CBF) process for growing cells to a specific concentration (Nieminen, page 1, bottom paragraph to page 2, top paragraph). Nieminen merely describes repeating cycles of removing and adding medium. Unlike Applicant's claims, Nieminen does not remove growth medium to reduce the volume of the growth medium to further concentrate cells to a density of at least 1x108 cells/ml, let alone the claimed post thaw viability percentage. Importantly, while Nieminen does use ATF, factual analysis shows that Nieminen differs from the instant application in that the focus is exclusively on cell 
However, in response to Applicant, Nieminen et al. does teach that the ATF system can also be used to produce high density, large volume cell banks in disposable bags, which are used to inoculate small or even pilot sized reactors directly from the freezer. Therefore, the manufacturing facility can be optimized in this way (pg. 6, para. 3). That is, it is recognized by Nieminen et al. that ATF can be used to produce high density cell populations for cryopreservation. In addition, Chotteau (reference cited above and provided here) teaches that the methods for achieving high cell densities and be applied to cell expansion for cell banking, including cryopreservation (pg. 39).
Applicant remarks (pg. 12) that the defects of Senesac, Rowley, and Nieminen are not cured by Baskar. Baskar describes various rock rates and angles, and their effect on DO in the culture. However, Baskar fails to achieve the high cell densities of the instant claims, only reaching a maximum of about 4 x107 cells/ml (Figure 5A). Furthermore, the increasing cell concentration shown in Figure 5A led to plummeting DO levels, as shown in Figure 5D. Baskar fails to teach or suggest the use of the ATF system to non­centrifugally concentrate cells.
However, in response to Applicant, Baskar et al. is cited to show the specific rock rates and angles used in the WAVE bioreactor bag system to reach high cell densities. One of ordinary skill in the art of cell propagation using perfusion WAVE bioreactor technology would know how to optimize the system in order to increase cell density from 4x107 cells/ml to about 1x108 cells/ml, as claimed (as explained above). Also, see Chotteau cited above and provided here.
6 viable cells/mL" (Office Action page 26, citing Seth pg. 1379, column 1, para. 3). However, Seth fails to teach or suggest the instantly claimed cell banking method that relies upon non-automated control of pH and DO with a specific bioreactor rock rate range. Not only is Seth silent to the specific rock rate range, but Seth fails to teach the specific instantly claimed rocking parameters when the DO is ≤ 45% (i.e., rocking at 25 rpm, followed by rocking at between 5 rpm and 15 rpm during concentration).
However, in response to Applicant, Seth et al. does not use a WAVE bioreactor bag system to propagate CHO cells. Therefore, any claim limitations reciting rock rates or speeds, which are now recited in Applicant’s amended claims, are not relevant to the method of Seth et al. As a result, the references of Seth et al., Nieminen et al., and Baskar et al., cited in the 103(a) rejection, might best be presented in a rearranged order. Nonetheless, Baskar et al. shows WAVE bioreactor bag system which requires the determining of operational parameters, such as rock speed or rate and rock angle, and both Nieminen et al. and Seth et al. show incorporation of ATF to perform cell concentration to a high density, up to 1.6x108 viable cells/mL, which are used to create a frozen cell bank.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             
/LYNN Y FAN/           Primary Examiner, Art Unit 1651